--------------------------------------------------------------------------------

Exhibit 10.1
 
UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN
 
STOCK OPTION AGREEMENT
(Nonqualified Stock Option – Executive Officer)

 
Optionee:
         
Number of Shares:
 
____________________________ Shares
     
Option Exercise Price:
 
$ __________ per Share
     
Date of Grant:
         
Vesting Schedule:
 
Per attached Optionee Statement
   
referred to herein as “Exhibit B”
     
Territory:
Any county and any contiguous county
 
and any metropolitan statistical area in
 
which any of the Company’s subsidiary
 
banks has an office as of the date hereof.

 
          THIS OPTION AGREEMENT (the “Agreement”) is entered into as of the ____
day of ______________, _______, by and between UNITED COMMUNITY BANKS, INC., a
Georgia corporation (the “Company”), and the individual designated above (the
“Optionee”).
 
          WHEREAS, the United Community Banks, Inc. Amended and Restated 2000
Key Employee Stock Option Plan (the “Plan”) was adopted by the Company,
effective March 15, 2007;
 
          WHEREAS, the Optionee performs valuable services for the Company, a
Subsidiary or one of their affiliates; and
 
          WHEREAS, the Board of Directors of the Company or the committee
responsible for the administration of the Plan has determined to grant the
Option to the Optionee as provided herein;
 
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1.       Grant of the Option.
 
          1.1          Option. An option to purchase shares of the Company’s
Common Stock, par value $1.00 per share (the “Shares”), is hereby granted to the
Optionee (the “Option”).
 
          1.2          Number of Shares. The number of Shares that the Optionee
can purchase upon exercise of the Option is set forth above.

 
 

--------------------------------------------------------------------------------

 
 
          1.3          Option Exercise Price. The price the Optionee must pay to
exercise the Option (the “Option Exercise Price”) is set forth above.
 
          1.4          Date of Grant. The date that the Option is granted (the
“Date of Grant”) is set forth above.
 
          1.5          Type of Option. The Option is intended to be a
Nonqualified Stock Option. It is not intended to qualify as an Incentive Stock
Option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended from time to time, or any successor provision thereto.
 
          1.6          Construction. This Agreement shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.
 
          1.7          Execution of Agreement. The Option is evidenced by this
Agreement. If the Optionee does not execute this Agreement within thirty (30)
days of receiving the Agreement, the Committee may in its discretion cancel the
Option and this Agreement.
 
2.       Duration.
 
          The Option shall be exercisable to the extent and in the manner
provided herein for a period of ten (10) years from the Date of Grant (the
“Exercise Term”); provided, however, that the Exercise Term may end earlier as
provided in Sections 5 and 13 hereof.
 
3.       Vesting.
 
          The Option shall vest and become exercisable in accordance with the
vesting schedule specified in Exhibit B. The Optionee may exercise the Option to
the extent it is vested during the Exercise Term, subject to any limitations on
exercise contained in Section 7 hereof.
 
4.       Manner of Exercise and Payment.
 
          4.1          Delivery. To exercise the Option, the Optionee must
deliver a completed copy of the Option Exercise Form, attached hereto as Exhibit
A and incorporated herein by reference, to the address indicated on such Form or
such other address designated by the Company from time to time. The Committee
may establish a minimum number of Shares (e.g., 100) for which the Option may be
exercised at a particular time. Contemporaneously with the delivery of the
Option Exercise Form, the Optionee shall tender to the Company the aggregate
Option Exercise Price for the Shares as to which the Optionee is exercising the
Option by (i) cash, check, or wire transfer, (ii) delivering or properly
attesting to ownership of Shares with a Fair Market Value at the date of
exercise equal to the aggregate Option Exercise Price for the Shares as to which
the Optionee is exercising the Option, (iii) a broker-assisted cashless exercise
transaction through a brokerage firm designated by the Optionee, or (iv) or by
such other method of payment as may be acceptable to the Committee pursuant to
the Plan. The Company shall deliver to the Optionee certificates evidencing the
Shares, as to which the Option was exercised within thirty (30) days of the date
on which the Optionee delivers the Option Exercise Form and makes payment of the
aggregate Option Exercise Price to the Company or shall make such Shares
available for electronic delivery in the U.S. to an account the Optionee
designates in writing within three (3) business days after the date on which the
Optionee delivers the Option Exercise Form and makes payment of the aggregate
Option Exercise Price to the Company, and in either case such Shares shall be
free and clear of all liens, security interests, pledges or other claims or
charges, except those provided in this Agreement or the Plan, or any other
agreement affecting the Shares. Notwithstanding the foregoing, if the Optionee
is a non-exempt employee for purposes of the Fair Labor Standards Act of 1938,
the Optionee may not exercise any Option prior to the date that is six (6)
months after the Date of Grant unless the Optionee’s employment has terminated
due to death, Disability, or Retirement after the Date of Grant.

 
2

--------------------------------------------------------------------------------

 
 
          4.2          No Rights as Shareholder. The Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with
respect to any Shares subject to the Option until (i) the Option shall have been
exercised pursuant to the terms of this Agreement and the Optionee shall have
paid the full purchase price for the number of Shares in respect of which the
Option was exercised, (ii) the Company shall have issued and delivered the
Shares to the Optionee, and (iii) the Optionee’s name shall have been entered as
a shareholder of record on the books of the Company, whereupon the Optionee
shall have full voting and other ownership rights with respect to such Shares,
subject to divestment pursuant to Section 13.
 
5.       Termination of Employment.
 
          5.1          Termination of Employment for Cause. If the Optionee’s
employment is terminated by the Company for Cause, the outstanding Option shall
expire immediately, and the Optionee’s right to exercise the outstanding Option
(whether or not vested) shall terminate immediately upon the date of the
Optionee’s termination of employment.
 
          5.2          Termination of Employment Without Cause or For Good
Reason.
 
                         (1)          If the Optionee’s employment with the
Company and any Subsidiary is terminated involuntarily by the Company without
Cause or is terminated by the Optionee for Good Reason (as defined in subsection
(2) below), the Option shall continue to vest in accordance with the original
vesting schedule set forth in this Agreement (just as if the Optionee had
remained employed) and shall remain exercisable at any time prior to the
expiration of the term of the Option. In the event of the Optionee’s death after
a termination covered by this subsection 5.2, the Option shall continue to vest
and be exercisable in accordance with this subsection 5.2 as if the Optionee had
lived and the Option shall be exercisable by the persons described in Section
5.4.

 
3

--------------------------------------------------------------------------------

 
 
                      (2)          For purposes of this Option, the Optionee
shall be entitled to terminate his employment with the Company for Good Reason
in the event, without the Optionee’s express written consent, of any one of the
following acts by the Company, or failures by the Company to act, unless, in the
case of any act or failure to act described in paragraphs (i), (iii), or (iv)
below, such act or failure to act is corrected prior to the Optionee’s date of
termination:

     
            (i)          a material reduction in the Optionee’s responsibilities
at the Company; or
     
            (ii)         the required relocation of the Optionee’s employment to
a location outside of the market area of the Company; or
     
            (iii)        a material reduction in the levels of coverage of the
Optionee under the Company’s director and officer liability insurance policy or
indemnification commitments; or
     
            (iv)        a substantial reduction in the Optionee’s base salary, a
material reduction in his incentive compensation or the taking of any action by
the Company which would, directly or indirectly, materially reduce any of the
benefits provided to the Optionee under any of the Company’s pension, 401(k),
deferred compensation, life insurance, medical, accident or disability plans in
which the Optionee is participating.

 
                       The Optionee’s right to terminate employment for Good
Reason shall not be affected by the Optionee’s incapacity due to physical or
mental illness, except for a Disability as defined in the Plan. The Optionee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
 
          5.3         Termination of Employment Following a Change in Control
When Eligible for Retirement. If the Optionee’s employment with the Company is
terminated following a Change in Control and the Optionee is eligible for
Retirement as of the date of such termination, the outstanding unvested portion
of the Option shall immediately vest and the Option shall remain exercisable at
any time prior to the expiration of the term of the Option.
 
          5.4         Termination of Employment Due to Death. If the Optionee
dies while actively employed by the Company, the outstanding unvested portion of
the Option shall immediately vest, and thereafter the Option shall remain
exercisable at any time prior to its expiration date or for one (1) year after
the date of death, whichever period is shorter, (i) by such person(s) who have
acquired the Optionee’s rights by will or the laws of descent and distribution,
or (ii) if no such person in (i) exists, by the executor or representative of
the Optionee’s estate.
 
          5.5         Termination of Employment by Disability. In the event the
employment of the Optionee is terminated by reason of Disability, the
outstanding unvested portion of the Option shall expire as of the date the
Committee determines the definition of Disability to have been satisfied by the
Optionee, and the outstanding vested portion of the Option as of that date shall
remain exercisable at any time prior to its expiration date or for one (1) year
after the Committee’s determination of Disability, whichever period is shorter.

 
4

--------------------------------------------------------------------------------

 
 
          5.6          Voluntary Termination of Employment or Retirement. If the
Optionee voluntarily terminates his or her employment with the Company (except
for Good Reason), including upon Retirement that does not follow a Change in
Control, the outstanding unvested portion of the Option shall expire as of the
date of termination of employment, and the vested portion of the Option as of
the date of termination of employment shall remain exercisable (i) if the
Optionee is not eligible for Retirement as of the date of such termination, at
any time prior to its expiration date or for three (3) months after the date of
termination of employment, whichever period is shorter, or (ii) if the Optionee
is eligible for Retirement as of the date of such termination, at any time prior
to its expiration date.
 
          5.7          Employment by Subsidiary. For purposes of this Section
and Sections 8 and 13, employment with the Company includes employment with any
Subsidiary or service as a member of the Board of Directors of the Company or a
Subsidiary. A change of employment between the Company and any Subsidiary or
between Subsidiaries or a change in the nature of the Optionee’s service
relationship with the Company and the Subsidiaries (e.g., from employee to
Director) without any interruption in the Optionee’s provision of services is
not a termination of employment under this Agreement.
 
6.       Nontransferability.
 
          The Option shall not be transferable other than by will or by the laws
of descent and distribution and during the lifetime of the Optionee. The Option
shall be exercisable only by the Optionee except as provided in Section 5.4.
Notwithstanding the foregoing, any portion or all of the Option which is vested
may be transferred, in whole or in part, without consideration, to a Permitted
Transferee. Appropriate evidence of any such transfer to the Permitted
Transferees shall be delivered to the Company on such forms as the Committee or
Company shall prescribe and shall comply with and indicate the Optionee’s (if
during the lifetime of the Optionee) and the Permitted Transferee’s agreement to
abide by the Company’s then current stock option transfer guidelines. If all or
part of the Option is transferred to a Permitted Transferee, the Permitted
Transferee shall remain subject to all terms and conditions applicable to such
Option prior to the transfer.
 
7.       Securities Laws Restrictions.
 
          The Option may not be exercised at any time unless, in the opinion of
counsel for the Company, the issuance and sale of the Shares issued upon such
exercise is exempt from registration under the Securities Act of 1933, as
amended, or any other applicable federal or state securities law, rule or
regulation, or the Shares have been duly registered under such laws. The Company
intends to register the Shares issuable upon the exercise of the Option;
however, until the Shares have been registered under all applicable laws, the
Optionee shall represent, warrant and agree, as a condition to the exercise of
any Option, that the Shares are being purchased for investment only and without
a view to any sale or distribution of such Shares and that such Shares shall not
be transferred or disposed of in any manner without registration under such
laws, unless it is the opinion of counsel for the Company that such a
disposition is exempt from such registration. The Optionee acknowledges that an
appropriate legend giving notice of the foregoing restrictions may appear
conspicuously on all certificates evidencing the Shares issued upon the exercise
of the Option.

 
5

--------------------------------------------------------------------------------

 
 
8.        No Right to Continued Employment.
 
          Nothing in this Agreement or the Plan shall be interpreted or
construed to confer upon the Optionee any right with respect to continuance of
employment by the Company or any Subsidiary, nor shall this Agreement or the
Plan interfere in any way with the right of the Company or a Subsidiary to
terminate the Optionee’s employment at any time.
 
9.        Adjustments.
 
          In the event of a change in capitalization, the Committee shall make
appropriate adjustments in accordance with the provisions of Section 4.3 of the
Plan. The adjustment shall be effective and final, binding and conclusive for
all purposes of the Plan and this Agreement.
 
10.      Withholding of Taxes.
 
          Prior to the issuance of Shares to the Optionee upon exercise of the
Option, the Optionee shall pay the federal, state, and local income taxes and
other amounts as may be required by law to be withheld (the “Withholding Taxes”)
(if any) to the Company in cash or by check or wire transfer. In satisfaction of
the Withholding Taxes, the Optionee may make a written election (the “Tax
Election”) to satisfy such withholding obligation by a broker-assisted cashless
exercise transaction through a brokerage firm designated by the Optionee, by
delivering Shares (that have been owned by the Optionee for at least six (6)
months or such other period as may be required by the Committee) or by having
the Company retain from the Shares to be delivered a number of Shares having an
aggregate Fair Market Value equal to the Withholding Taxes, provided that, if
the Optionee may be subject to liability under Section 16(b) of the Exchange
Act, the election must comply with the requirements applicable to Share
transactions by the Optionee. The Company shall have the right to deduct from
any amounts payable to the Optionee for salary, bonuses or otherwise an amount
equal to Withholding Taxes with respect to the Option.
 
11.      Optionee Bound by the Plan.
 
          The Optionee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof.
 
12.      Modification of Agreement.
 
          Except as expressly otherwise provided herein, this Agreement may not
be modified, amended, suspended or terminated, and any terms or conditions may
not be waived, except by a written instrument executed by the parties hereto.

 
6

--------------------------------------------------------------------------------

 
 
13.     Cancellation and Rescission of Awards; Return of Profits.
 
          13.1     If, during his employment with the Company or at any time
during the one (1) year period after the Date of Termination, the Optionee
violates the restrictive covenants set forth in Section 13.2 below, then the
Committee shall, notwithstanding any other provision in this Agreement to the
contrary, (i) cancel any outstanding portion of the Option (whether or not
vested), and (ii) repurchase any Shares issued to the Optionee pursuant to
exercise of the Option during the period six (6) months prior to and one (1)
year after the Date of Termination at a per Share repurchase price equal to the
Option Exercise Price, and require the Optionee to pay to the Company any gain
realized by Optionee from the sale of Shares issued to the Optionee pursuant to
exercise of the Option during such period.
 
          13.2     The Optionee will not directly or indirectly, individually,
or on behalf of any Person other than the Company or a Subsidiary:
 
                      (i)          solicit any Customers for the purpose of
providing services identical to or reasonably substitutable for the Company’s
Business;
 
                      (ii)         solicit or induce, or in any manner attempt
to solicit or induce, any Person employed by the Company to leave such
employment, whether or not such employment is pursuant to a written contract
with the Company or any Subsidiary or is at will;
 
                      (iii)        engage in any Restricted Activities within
the Territory or from a business location servicing any part of the Territory;
 
                      (iv)        manage any personnel engaging in any
Restricted Activities within the Territory; or
 
                      (v)         knowingly or intentionally damage or destroy
the goodwill and esteem of the Company, any Subsidiary, the Company’s Business
or the Company’s or any Subsidiary’s suppliers, employees, patrons, customers ,
and others who may at any time have or have had relations with the Company or
any Subsidiary.
 
The Optionee further agrees that he or she will not, except as necessary to
carry out his duties as an employee of the Company, disclose or use Confidential
Information. The Optionee further agrees that, upon termination or expiration of
employment with the Company for any reason whatsoever or at any time, the
Optionee will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Optionee’s possession or
control, relating in any way to the Company’s Business, which at all times shall
be the property of the Company.
 
          13.3     For purposes of this Section 13, the following terms shall
have the meanings specified below:
 
                       (i)          ”Company’s Business” means the business of
operating a commercial or retail bank, savings association, mutual thrift,
credit union, trust company, securities brokerage or insurance agency.
 
7

--------------------------------------------------------------------------------

 
 
                       (ii)         ”Confidential Information” means
information, without regard to form, relating to the Company’s or any
Subsidiary’s customers, operation, finances, and business that derives economic
value, actual or potential, from not being generally known to other Persons,
including, but not limited to, technical or non-technical data (including
personnel data), formulas, patterns, compilations (including compilations of
customer information), programs, devices, methods, techniques, processes,
financial data or lists of actual or potential customers (including identifying
information about customers), whether or not in writing. Confidential
Information includes information disclosed to the Company or any Subsidiary by
third parties that the Company or any Subsidiary is obligated to maintain as
confidential. Confidential Information subject to this Agreement may include
information that is not a trade secret under applicable law, but information not
constituting a trade secret only shall be treated as Confidential Information
under this Agreement for a two (2) year period after the Date of Termination.
 
                       (iii)        ”Customers” means all Persons that (1) the
Optionee serviced or solicited on behalf of the Company or any Subsidiary, (2)
whose dealings with the Company or any Subsidiary were coordinated or
supervised, in whole or in part, by the Optionee, or (3) about whom the Optionee
obtained Confidential Information, in each case during the term of this
Agreement or while otherwise employed by the Company.
 
                       (iv)        ”Date of Termination” means the date upon
which the Optionee’s employment with the Company ceases for any reason.
 
                       (v)        ”Person” means any individual, corporation,
bank, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.
 
                       (vi)        ”Restricted Activities” means serving as a
director, officer, executive, manager, employee or business consultant for a
commercial or retail bank, savings association, mutual thrift, credit union,
trust company, securities brokerage or insurance agency.
 
14.      Severability.
 
          Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
15.      Governing Law.
 
          The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the United States and the laws of the
State of Georgia without giving effect to the conflicts of laws principles
thereof.
 
16.      Successors in Interest.
 
          This Agreement shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business. This
Agreement shall inure to the benefit of the Optionee’s heirs and legal
representatives. All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Optionee’s heirs, executors, administrators and successors.
 
8

--------------------------------------------------------------------------------

 
 
17.      Entire Agreement.
 
          This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto.
 
18.      Resolution of Disputes.
 
          18.1          Any dispute or disagreement which may arise under, or as
a result of, or in any way relate to, the interpretation, construction or
application of this Agreement and the Plan shall be determined by the Committee.
Any determination made by the Committee shall be final, binding and conclusive
on the Optionee and the Company and their successors, assigns, heirs, executors,
administrators and legal representatives for all purposes.
 
          18.2          To the extent permitted by applicable law, any dispute,
disagreement or claim which may arise under, or as a result of, or in any way
relate to, the interpretation, construction or application of this Agreement or
the Plan, any breach hereof or thereof, or relating to the enforcement or
arbitrability of any provision hereof or thereof, shall be settled by binding
arbitration in Atlanta, Georgia by the American Arbitration Association.
Judgment on the arbitrator’s award shall be final and may be entered in any
court having jurisdiction thereof. Except as may otherwise be determined by the
arbitrator(s), each party shall be solely responsible for any expenses
(including attorneys’ fees and disbursements, court costs and expert witness
fees) incurred by it or on its behalf in investigating and enforcing any rights
under this Agreement, and each party shall bear one-half of the fees and
expenses of the arbitrator(s) in connection with any arbitration or other
proceeding.
 
          18.3          THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE. BY
SIGNING THIS AGREEMENT, THE PARTIES AGREE THAT EACH PARTY TO THIS AGREEMENT IS
GIVING UP THE RIGHT TO SUE THE OTHER PARTY IN COURT, INCLUDING THE RIGHT TO A
TRIAL BY JURY. ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S
ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.
THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND OTHER
DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT PROCEEDINGS.
THE ARBITRATOR(S) DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD. THE
ARBITRATION RULES MAY IMPOSE TIME LIMITS FOR BRINGING A CLAIM IN ARBITRATION. IN
SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION COULD HAVE OTHERWISE BEEN
BROUGHT IN COURT.
 
19.      Legal Construction.
 
          The legal construction and interpretation of this Agreement
(including, but not limited to, issues of gender, plural or singular, governing
law and severability) shall be governed by the provisions of Article 19 of the
Plan.
 
9

--------------------------------------------------------------------------------

 
 
[EXECUTION PAGE FOLLOWS]
 
 
 
10

--------------------------------------------------------------------------------

 
 
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

       
UNITED COMMUNITY BANKS, INC.
       
By:
graphic [img001.jpg]        
Name:  
Jimmy C. Tallent
       
Title:
President & Chief Executive Officer

 
          By signing below, the Optionee hereby accepts the Option subject to
all its terms and provisions and agrees to be bound by the terms and provisions
of this Agreement and the Plan. The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
of the Company, or the Compensation Committee or other Committee responsible for
the administration of the Plan, upon any questions arising under the Plan. The
Optionee authorizes the Company to withhold, in accordance with applicable law,
from any compensation payable to him or her, any taxes required to be withheld
by federal, state, local or foreign law as a result of the grant, existence or
exercise of the Option, or subsequent sale of the Shares.

       
OPTIONEE
       
By:
         
Name:  
 

 
[EXHIBITS FOLLOW]